Case 1:18-cv-00211-RDA-JFA Document 125-1 Filed 05/06/19 Page 1 of 1 PageID# 1122




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


  Simret Semere Tekle,
                 Plaintiff,
         v.                                             Case No.: 1:18-cv-211

  Nouf bint Nayef Abdul-Aziz Al Saud and
  Mohammad bin Abdullah al Saud,
                 Defendants.




                                              ORDER

         Upon consideration of the Plaintiff’s Motion for a Protective Order, that motion is hereby

  GRANTED.



  Entered this   day of                       , 2019.




                                                        _____________________________
                                                        John F. Anderson
                                                        United States Magistrate Judge


  Alexandria, Virginia
